[ex101200.jpg]



October 9, 2007
Mr. Guy Nissenson
Xfone, Inc.
2506 Lakeland Drive
Jackson, MS, 39232
United States


Modification of Financial Consulting Agreement between Xfone, Inc. and Oberon
Securities, LLC in connection with NTS Communications Transaction


Dear Mr. Nissenson:


Reference is made to that certain Financial Consulting Agreement by and among
Xfone, Inc. (“Xfone”) and The Oberon Group, LLC, dated February 12, 2004 (as
amended, modified, supplemented, assigned or novated from time to time, the
“February 12, 2004 Agreement”).


This letter serves as a modification to said Financial Consulting Agreement
between Xfone and Oberon Securities, LLC (“Oberon”) only with regards to the
acquisition of NTS Communications Inc. (together with its affiliates and assigns
“NTS”) by Xfone.  In particular, Section 3 of the February 12, 2004 Agreement
shall be replaced with the paragraph below only as it relates to a Transaction
between Xfone and NTS (i.e. – this replacement shall not apply to any other
Transactions):


3.  In regards to any Transaction with NTS, Client agrees to pay Oberon 2.5% of
the Aggregate Consideration in cash at the closing of such
Transaction.  Notwithstanding the previous sentence, Oberon agrees to reduce its
cash fee under this Section 3 by an amount equal to the Reduced Amount (as
defined in the next section of this Section 3) to the extent that Oberon
receives a fee under the debt financing agreement by and among Xfone, Inc. and
Oberon Securities, LLC dated October 9, 2007 (as amended, modified, supplemented
or assigned from time to time, the “Debt Financing Agreement”).  The Reduced
Amount will be equal to the product of (i) 0.5% (one half of one percent) and
(ii) the difference between (a) $40mm and (b) the size of the total credit
facility (which in case shall be greater than $40 million for purposes of this
Agreement) in the Debt Financing Agreement utilized to calculate Oberon’s
financing fee pursuant to that Debt Financing Agreement.  For example, assuming
that the Aggregate Consideration is $42 million and the size of the total credit
facility pursuant to the Debt Financing Agreement is $20 million, Oberon shall
be due a fee pursuant to this Section 3 equal to $950,000 (($42 million x 2.5%)
– (0.5% x ($40mm - $20mm))).  In addition, to the extent that Xfone receives any
monies under section 7.2 of the Stock Purchase Agreement entered into on August
22, 2007 by and among Xfone, NTS Communications, Inc. and the shareholders of
NTS Communications, Inc. (the “SPA”), Xfone shall pay to Oberon an amount equal
to the lesser of (i) 35% of such monies received or (ii) 50% percent of such
monies received less direct expenses Xfone incurred in attempting to consummate
the transaction which in no case shall be less than 20% of the monies received
by Xfone under section 7.2 of the SPA.


Best regards,




/s/ Adam Breslawsky
Adam Breslawsky




Agreed to by:


/s/ Guy Nissenson
Guy Nissenson
Xfone, Inc.
President and
Chief Executive Officer